214 N.W.2d 621 (1974)
191 Neb. 290
STATE of Nebraska, Appellee,
v.
Richard Gerald DELOA, Appellant.
No. 39158.
Supreme Court of Nebraska.
February 7, 1974.
Joseph J. Vance, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Betsy G. Berger, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., SPENCER, BOSLAUGH, McCOWN, NEWTON and CLINTON, JJ., and FLORY, District Judge.
McCOWN, Justice.
The defendant, Richard Gerald Deloa, was convicted of robbery and sentenced to a term of 9 to 20 years imprisonment.
The defendant was tried jointly with two other codefendants. The facts of the robbery are fully set out in State v. Huerta, 191 Neb. 280, 214 N.W.2d 613. That case is determinative of all issues in this case except for the contention here dealing with the validity of the indeterminate sentence. Defendant's contention that the minimum sentence imposed by the court cannot exceed one-third of the maximum sentence imposed by the court was answered in State v. Suggett, 189 Neb. 714, 204 N.W.2d 793.
The judgment is affirmed.
Affirmed.